DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 7 July 2022.

Response to Amendment
Claim 2 has been canceled. Claims 1, 3-4, 7, 9, 13, and 17 have been amended. Claims 1 and 3-17 are pending. In the previous action (Non-Final Rejection filed on 29 March 2022), claims 2-4, 9-10, and 13-17 were indicated as containing allowable subject matter. The limitations that were allowable in claim 2 have been incorporated into claim 1.
In response to the amendments to the specification, the objections thereto that were presented in the previous action are withdrawn. In response to the submission of the replacement drawing sheet, the objection to the drawings with withdrawn. In response to the amendments to the claims, the objections thereto are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Neil P. Ferraro on 15 August 2022.
The application has been amended as follows: 
Claim 1
Line 4: “tapered opening being larger on the windward side than on the leeward side; 
Claim 9
Line 1: “An air filter assembly comprising:”
Line 8: “second bracket piece fastenable to the first bracket piece,”
Line 11: “bracket piece, and”
Claim 12
Line 2: “to the handle bar of the bicycle such that the frame is positioned downwardly.”
Claim 15
Line 5: “bracket piece and to be removed from the first bracket piece, and wherein the first bracket piece and the”
Claim 16
Line 3: “bicycle such that the frame is positioned downwardly.”
Claim 17
Last line: “frame is positioned downwardly.”

REASONS FOR ALLOWANCE
Claims 1 and 3-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1 and 3-17. The concept of an air filter assembly comprising a body having a bracket and a frame, the bracket constructed and arranged to mount to a bicycle, the frame defining a tapered opening having a windward side and a leeward side, the tapered opening being larger on the windward side than on the leeward side; and, a removable air filter cartridge mounted within the opening of the frame such that a force acting on the air filter on the windward side tends to wedge the air filter in the opening, and 
further comprising a foam member disposed between the air filter cartridge and the frame, the foam member being compressible so as to hold the air filter cartridge in the opening of the frame (claim 1) or a foam member attached to an outer periphery of the air filter cartridge and disposed between the air filter cartridge and the frame, the foam member being compressible so as to hold the air filter cartridge in the opening of the frame (claims 13 and 17); or 
wherein the bracket includes a first bracket piece integrally mounted to the frame and a second bracket piece fastenable to the first bracket piece (claim 7), wherein the first bracket piece and the second bracket piece define a hinge end, the hinge end being constructed and arranged to allow the second bracket piece to move relative to the first bracket piece (claim 8); and wherein the hinge end is constructed and arranged to allow the second bracket piece to be removed from the first bracket piece (claim 9)
is considered to define patentable subject matter over the prior art.
The invention provides for an air filter assembly for a bicycle comprising a filter cartridge that is further secured in its frame by the force of wind ([0016]), and a bracket with a hinge section for mounting such a filter assembly ([0022]). 
Regarding claims 1, 13, and 17, the closest prior art, Gribov (DE20004315U1), discloses an air filter 8 for a bicycle (Fig. 1; Abstract) comprising a body having a tapered suction device 3 and suction port 4 (p. 4) (i.e., a frame defining a tapered opening having a windward side and a leeward side). Liang (CN203946207U) discloses an air filter device 2 that is fastened to a bicycle 1 through a bottom fixing frame 2-8 (Figs. 1, 5; [0029]), so the providing of a bracket constructed and arranged to mount to a bicycle would have been prima facie obvious. However, neither reference suggests a compressible foam member capable of holding an air filter cartridge in the opening of a frame. Holmquist-Brown et al. (US 6,277,178 B1) teaches a tapered sleeve 32 for holding a filter cartridge 12 (Fig. 3; col. 3, lines 47, 55-56), but no suggestion is made to provide such a compressible foam member to be disposed around a filter cartridge.
Regarding claim 9, Patsis (US 9,161,110 B1) discloses a coupling member for receiving the handle bar of a bicycle for attaching a loudspeaker thereto (col. 1, lines 30-31, 37-42) that uses a coupling member 40 in the form of a c-clamp (Fig. 3B; col. 3, lines 14-18) having a locking mechanism 50 that uses a shaft 52 (col. 3, lines 45-46, 53-55). However, arms of the coupling member are connected at a hinge by a pivot pin 49 (Fig. 2; col. 3, line 41), and Patsis does not suggest that the pin is designed to be removable, so that arms or brackets can be removed from one another. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772